United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3419
                                   ___________

Kathy L. Loeckle,                     *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
       v.                             * District Court for the Northern
                                      * District of Iowa.
State Farm Mutual Automobile          *
Insurance Company; State Farm Fire & *       [UNPUBLISHED]
Casualty Company,                     *
                                      *
                  Appellees.          *
                                 ___________

                             Submitted: April 10, 2000

                                  Filed: April 25, 2000
                                   ___________

Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District Judge.
                            ___________

PER CURIAM.

      Kathy L. Loeckle appeals the district court's adverse grant of summary judgment
on Loeckle's disability and age-based employment discrimination lawsuit. Loeckle
contends on appeal that the district court applied the wrong standard in determining
Loeckle was an employee of State Farm Fire & Casualty Company and was not an


      *
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
employee of State Farm Automobile Insurance Company. Even assuming the district
court did not apply the appropriate standard, we see no reversible error because the
undisputed evidence presented at summary judgment establishes that Loeckle was an
employee only of State Farm Fire & Casualty Company. Because the parties' materials
show they are thoroughly familiar with the issues before the court, we also conclude
that an extensive discussion is unnecessary. Having carefully reviewed the record and
the parties' submissions, we believe the district court correctly granted summary
judgment. We thus affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-